Exhibit 10.143

SEPARATION AGREEMENT

This SEPARATION AGREEMENT (this “Agreement”) is made as of March 14, 2007 by and
between Keystone Automotive Holdings, Inc. (the “Company”) and Bryant P. Bynum
(“Executive,” and together with the Company, the “Parties” and each a “Party”).

WHEREAS, Executive has been employed by the Company under terms set forth in
that certain Employment Agreement, dated October 30, 2003, by and between the
Parties (the “Employment Agreement”); and

WHEREAS, Executive’s employment with the Company has ended by agreement of the
Parties (the “Separation”), effective as of February 28, 2007 (the “Separation
Date”); and

WHEREAS, Executive holds options to acquire shares of the Company’s Class A
Common, par value $.01 per share, and the Company’s Class L Common, par value
$.01 per share, pursuant to that certain Option Agreement, dated May 1, 2004, by
and between the Company and Executive (the “Option Agreement”), which was
entered into pursuant to the Company’s 2003 Executive Stock Option Plan (the
“Plan”); and

WHEREAS, the Parties desire to enter into this Agreement in order to set forth
the definitive rights and obligations of the Parties in connection with the
Separation.

NOW, THEREFORE, in consideration of the mutual covenants, commitments and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Parties intending
to be legally bound hereby agree as follows:

1. Acknowledgment of Separation. The Parties acknowledge and agree that the
Separation (i) was effective as of the Separation Date and (ii) represents a
termination of Executive’s employment by the Company other than for Cause (as
such term is defined in the Employment Agreement).

2. Resignations. Effective as of the Separation Date, Executive voluntarily
resigns or otherwise shall cease to hold (i) if applicable, his position as a
member of the board of directors of the Company and as a member of the board of
directors of each subsidiary of the Company on which he serves, (ii) his
position as the Company’s chief financial officer, and (iii) any and all other
offices which he holds at the Company or any of its subsidiaries.

3. Executive’s Acknowledgment of Consideration. Executive specifically
acknowledges and agrees that certain of the obligations created and payments to
be made to him by the Company under this Agreement are promises and payments to
which he is not otherwise entitled under any law, the Employment Agreement or
any other contract.



--------------------------------------------------------------------------------

4. Payments Upon and After the Separation.

(a) Final Pay. Executive acknowledges that he has received all final wages,
minus withholdings, for services performed for the Company through and including
the Separation Date. Furthermore, Executive acknowledges that, subject to
Section 4(b) below, any other payments owed to him by the Company are deemed
satisfied.

(b) Severance Benefits. Notwithstanding anything in the Employment Agreement to
the contrary and in full satisfaction of all obligations of the Company to
Executive under Section 4(b)(i) of the Employment Agreement, in connection with
the Separation, on the date that is seven (7) days following the date hereof
(the seven-day period ending on such date, the “Revocation Period”), but only if
Executive has not revoked all or any portion of the Release (as contemplated by
Section 6(f) of such Release) attached to this Agreement as Exhibit A hereto
(the “Release”), Executive shall be entitled to receive the severance benefits
described below in paragraphs (i) through (iii), inclusive, of this Section 4(b)
(collectively, the “Severance Benefits”). The payment or provision of such
benefits by the Company shall not represent any admission or concession by the
Company that such benefits are owed to Executive under any agreement or
obligation that might be asserted by or on behalf of Executive. Subject to
Executive’s performance of his obligations under the Release, this Agreement,
including, without limitation, his obligations under Section 8 hereof, and his
continuing obligations under Sections 5, 6 and 7 of the Employment Agreement, in
full satisfaction of the severance obligations described in clause (i) of
Section 4(b) of the Employment Agreement:

(i) Severance Pay. Executive shall be entitled to, as a cash severance payment,
(A) a lump sum amount of (x) $272,336 (which is equal to twelve (12) months of
the Executive’s annual base salary) and (y) up to five weeks of any accrued but
unpaid vacation pay as of the Termination Date, in each case promptly following
the expiration of the Revocation Period, and (B) $108,934 (which is equal to 40%
of Executive’s current annual base salary and Executive’s target bonus for the
2006 fiscal year), (x) 50% of which shall be payable on the second business day
following the filing of the Company’s Form 10K for the fiscal year ended
December 31, 2006 with the United States Securities and Exchange Commission, and
(y) the remainder of which shall be payable on the first anniversary of the
Separation Date. The payments contemplated by this Section 4(b)(i) shall be made
by check or wire transfer of immediately available funds and shall be subject to
applicable withholding requirements.

(ii) Benefits. During the one-year period ending on the first anniversary of the
Separation Date, Executive shall be entitled to continue to participate fully in
the disability and life insurance Benefits (as defined in the Employment
Agreement) in which he participated as of the Separation Date; provided, that,
if for any reason such Benefits cannot be provided to Executive during such
period, the Company shall pay to Executive an amount calculated to permit
Executive to obtain the same benefits individually, grossed up for tax purposes
so that Executive is in the same position as if such Benefits were provided by
the Company.



--------------------------------------------------------------------------------

(iii) COBRA and COBRA Premium Payments. Effective as of the Separation Date, as
required by the continuation coverage provisions of Section 4980B of the U. S.
Internal Revenue Code of 1986, as amended (the “Code”), Executive shall be
offered the opportunity to elect continuation coverage under the group medical
and dental plan(s) of the Company (“COBRA coverage”); provided, that Executive
shall notify the Company immediately of any change in his circumstances that
would warrant discontinuation of his COBRA coverage and benefits (including but
not limited to Executive’s receipt of group medical benefits from any other
employer). The Company shall provide Executive with the appropriate COBRA
coverage notice and election form for this purpose. The existence and duration
of Executive’s rights and/or the COBRA rights of any of Executive’s eligible
dependents shall be determined in accordance with Section 4980B of the Code. The
Company shall pay the full amount of Executive’s COBRA premiums during the
one-year period ending on the first anniversary of the Separation Date.

5. Effect on Existing Options. Executive has been issued certain options (the
“Options”) to acquire capital stock of the Company pursuant to the terms and
conditions of the Option Agreement and the Plan. Notwithstanding anything to the
contrary in the Option Agreement or the Plan, all Options (whether vested and
unvested pursuant to the terms of the Option Agreement) shall automatically
expire and cease to be exercisable as of the Separation Date. The Parties hereby
agree the Option Agreement is hereby terminated and of no further force and
effect.

6. New Options. In consideration of Executive’s promises and agreements set
forth in Section 8 hereof, and conditioned upon the Executive’s continued
compliance with the Release, Section 8 hereof and his continuing obligations
under the Employment Agreement, Executive and the Company will enter into an
Option Agreement in the form attached hereto as Exhibit B (the “New Option
Agreement”), pursuant to which Executive will be granted options to acquire
capital stock of the Company.

7. Effect on Employment Agreement. Except as modified by Section 4 hereof, the
Employment Agreement shall remain in full force and effect and binding on
Executive with respect to those obligations and provisions that survive the
termination of the Executive’s employment with the Company pursuant to the terms
of the Employment Agreement. Without limiting the generality of the foregoing,
Executive acknowledges that from and after the Separation Date he shall continue
to remain bound by the terms and conditions of Sections 5, 6, 7 and 18 of the
Employment Agreement.

8. Transition Assistance. Executive shall (i) use commercially reasonable
efforts to cooperate with the Company and Executive’s successor on a transition
of the office of chief financial officer from Executive to such successor and
(ii) assist the Company in completing the audit of the Company’s annual
financial statements for the 2006 fiscal year (which shall include executing all
documents and certifications necessary therefor).

9. Announcement. The Company and Executive have issued to the Company’s
employees a joint announcement of the Separation. Neither the Company nor
Executive shall make any statement to the Company’s employees or any other
person that is inconsistent with such announcement.



--------------------------------------------------------------------------------

10. General Release. In consideration for the Company entering into this
Agreement and the performance of its obligations hereunder, Executive agrees,
contemporaneously with the execution and delivery by the Company of this
Agreement, to execute and deliver to the Company the Release.

11. Effect of Breach. Executive understands that his breach of Section 5, 6 or 7
of the Employment Agreement or any of his obligations under the Release shall
eliminate his entitlement to any Severance Benefits under this Agreement,
including any such payment already received and, with respect to payments
received, Executive shall be required to immediately return any such amounts in
the event of a breach.

12. No Conflict of Interest. Executive hereby covenants and agrees that he shall
not, directly or indirectly, incur any obligation or commitment, or enter into
any contract, agreement or understanding, whether express or implied, and
whether written or oral, which would be in conflict with his obligations,
covenants or agreements hereunder or which could cause any of his
representations or warranties made herein to be untrue or inaccurate.

13. Confidentiality. The Parties agree that the terms and conditions of this
Agreement are to be strictly confidential, except that Executive may disclose
such terms and conditions to his family, attorneys, accountants, tax
consultants, state and federal tax authorities or as may otherwise be required
by law. The Company may disclose the terms and conditions of this Agreement as
the Company deems necessary to its officers, employees, board of directors,
stockholders, insurers, attorneys, accountants, state and federal tax
authorities, or as may otherwise be required by law. Executive represents and
warrants that he has not discussed, and agrees that except as expressly
authorized by the Company he will not discuss, this Agreement, or the
circumstances of his Separation with any employee of the Company, and that he
will take affirmative steps to avoid or absent himself from any such discussion
even if he is not an active participant therein. EXECUTIVE ACKNOWLEDGES THE
SIGNIFICANCE AND MATERIALITY OF THIS PROVISION TO THIS AGREEMENT AND HIS
UNDERSTANDING THEREOF.

14. Return of Company Property. Executive hereby covenants and agrees to
immediately return all items which are the property of the Company and/or which
contain Confidential Information (as that term is defined in Section 5 of the
Employment Agreement) and, in the case of documents, to return any and all
materials of any kind and in whatever medium evidenced.

15. Remedies. Each Party hereby acknowledges and affirms that in the event of
any breach by such Party of any of his or its covenants, agreements and
obligations hereunder, monetary damages would be inadequate to compensate the
Releasee(s) affected thereby. Accordingly, in addition to other remedies which
may be available to the Releasees hereunder or otherwise at law or in equity,
any Releasee shall be entitled to specifically enforce such covenants,
obligations and restrictions through injunctive and/or equitable relief, in each
case without the posting of any bond or other security with respect thereto.
Should any provision hereof be adjudged to any extent invalid by any court or
tribunal of competent jurisdiction, each provision shall be deemed modified to
the minimum extent necessary to render it enforceable.



--------------------------------------------------------------------------------

16. Complete Agreement; Inconsistencies. This Agreement and the Release,
together with the Employment Agreement, the New Option Agreement and the Plan,
in each case, as modified by this Agreement, as applicable, and any other
documents referenced herein, constitute the complete and entire agreement and
understanding of the Parties with respect to the subject matter hereof, and
supersedes in its entirety any and all prior understandings, commitments,
obligations and/or agreements, whether written or oral, with respect thereto; it
being understood and agreed that this Agreement and the Release, including the
mutual covenants, agreements, acknowledgments and affirmations contained herein
and therein, are intended to constitute a complete settlement and resolution of
all matters relating to the Separation.

17. No Strict Construction. The language used in this Agreement shall be deemed
to be the language mutually chosen by the Parties to reflect their mutual
intent, and no doctrine of strict construction shall be applied against any
Party.

18. Non-Admission. Nothing herein shall be deemed or construed to represent an
admission by any Releasee of any violation of law or other wrongdoing with
respect to any Party.

19. Notices. All communications or notices required or permitted by this
Agreement shall be in writing and shall be deemed to have been given (i) on the
date of personal delivery to the recipient or an officer of the recipient (other
than Executive in the case of notice to the Company), or (ii) when sent by
telecopy or facsimile machine to the number shown below on the date of such
confirmed facsimile or telecopy transmission (provided that a confirming copy is
sent via overnight mail), or (iii) when properly deposited for delivery by a
nationally recognized commercial overnight delivery service, prepaid, or by
deposit in the United States mail, certified or registered mail, postage
prepaid, return receipt requested, on the delivery date set forth in the records
of such delivery service or on the fifth day after so deposited in the United
States mail, in each case, addressed as follows:

Notices to Executive, to:

Bryant P. Bynum

PO Box 32

Bear Creek, PA 18602

Facsimile:

with a copy (which shall not constitute notice to Executive), to:

Schnader Harrison Segal & Lewis LLP

1600 Market Street, Suite 3600

Philadelphia, PA 19203

Attention: Nicholas N. Price

Facsimile: 215-972-7484

Notices to the Company, to:

Keystone Automotive Holdings, Inc.

44 Tunkhannock Avenue

Exeter, PA 18643

Attention: Chief Executive Officer

Facsimile: 570-655-8203



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice to the Company), to:

Kirkland & Ellis

Citigroup Center

153 East 53rd Street

New York, New York 10022

Attention: Eunu Chun

Facsimile: 212-446-4900

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

20. Third Party Beneficiaries. The Company Parties (as defined in the Release)
are intended third-party beneficiaries of this Agreement and the Release, and
this Agreement and the Release may be enforced by each of them in accordance
with the terms hereof and thereof in respect of the rights granted to such
Company Parties hereunder and thereunder. Except and to the extent set forth in
the preceding sentence, this Agreement is not intended for the benefit of any
Person other than the Parties, and no such other Person shall be deemed to be a
third party beneficiary hereof.

21. Tax Withholdings. Notwithstanding any other provision herein, the Company
shall be entitled to withhold from any amounts otherwise payable hereunder to
Executive any amounts required to be withheld in respect of federal, state or
local taxes.

22. Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the Commonwealth of Pennsylvania,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the Commonwealth of Pennsylvania or any other
jurisdiction) that would cause the application hereto of the laws of any
jurisdiction other than the Commonwealth of Pennsylvania.

23. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall otherwise remain in full force and effect.

24. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

25. Successors and Assigns. The Parties’ obligations hereunder shall be binding
upon their successors and assigns. The Parties’ rights and the rights of the
other Company Parties shall inure to the benefit of, and be enforceable by, any
of the Parties’ and Company Parties respective successors and assigns. The
Company may assign all rights and obligations of this Agreement to any successor
in interest to the assets of the Company.



--------------------------------------------------------------------------------

26. Amendments and Waivers. No amendment to or waiver of this Agreement or any
of its terms shall be binding upon any Party unless consented to in writing by
such Party.

27. Headings. The headings of the Sections and subsections hereof are for
purposes of convenience only, and shall not be deemed to amend, modify, expand,
limit or in any way affect the meaning of any of the provisions hereof.

28. Waiver of Jury Trial. Each of the Parties hereby waives its rights to a jury
trial of any claim or cause of action based upon or arising out of this
Agreement or any dealings between the Parties relating to the subject matter
hereof and thereof. Each of the Parties also waives any bond or surety or
security upon such bond which might, but for this waiver, be required of the
other party. The scope of this waiver is intended to be all-encompassing of any
and all disputes that may be filed in any court and that relate to the subject
matter of this Agreement, including, without limitation, contract claims, tort
claims, breach of duty claims, and all other common law and statutory claims.
EACH OF THE PARTIES ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO THIS AGREEMENT, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN
ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER
IN ITS RELATED FUTURE DEALINGS. Each of the Parties further represents and
warrants that he or it has had an adequate opportunity to consider this waiver
and to consult with legal counsel with respect hereto, and that he or it
knowingly and voluntarily waives its jury trial rights. This waiver shall apply
to any subsequent amendments, renewals, supplements or modifications to this
Agreement. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Separation Agreement
effective as of the date first written above.

 

KEYSTONE AUTOMOTIVE HOLDINGS, INC.

By:  

/s/ W. L. Brady

Name:   W. L. Brady Title:   Vice President and Controller  

/s/ Bryant P. Bynum

  Bryant P. Bynum



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

THIS RELEASE (this “Release”) is made as of this     day of             , 2007,
by and between Keystone Automotive Holdings, Inc., a Delaware corporation (the
“Company”), and Bryant P. Bynum (“Executive”).

PRELIMINARY RECITALS

A. Executive’s employment with the Company has terminated.

B. Executive and the Company are parties to a Separation Agreement, dated as of
March __, 2007 (the “Agreement”).

AGREEMENT

In consideration of the payments due Executive under the Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Executive, intending to be legally bound, does hereby, on behalf of himself
and his agents, representatives, attorneys, assigns, heirs, executors and
administrators (collectively, the “Executive Parties”) REMISE, RELEASE AND
FOREVER DISCHARGE the Company, its affiliates, subsidiaries, parents, joint
ventures, and its and their officers, directors, shareholders, members, managers
and employees, and its and their respective successors and assigns, heirs,
executors, and administrators (collectively, the “Company Parties”) from all
causes of action, suits, debts, claims and demands whatsoever in law or in
equity, which Executive or any of the Executive Parties ever had, now has, or
hereafter may have, by reason of any matter, cause or thing whatsoever, from the
beginning of Executive’s initial dealings with the Company to the date of this
Release, and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to Executive’s employment
relationship with Company, the terms and conditions of that employment
relationship, and the termination of that employment relationship, including,
but not limited to, any claims arising under the Age Discrimination in
Employment Act, as amended, 29 U.S.C. § 621 et seq. (the “ADEA”), Title VII of
The Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil
Rights Act of 1966, 42 U.S.C. §1981, the Civil Rights Act of 1991, Pub. L.
No. 102-166, the Americans with Disabilities Act, 42 U.S.C. §12101 et seq., the
Age Discrimination in Employment Act, as amended, 29 U.S.C. §621 et seq., the
Fair Labor Standards Act, 29 U.S.C. §201 et seq., the National Labor Relations
Act, 29 U.S.C. §151 et seq., and any other claims under any federal, state or
local common law, statutory, or regulatory provision, now or hereafter
recognized, but not including such claims to payments and other rights provided
Executive under the Agreement. This Release is effective without regard to the
legal nature of the claims raised and without regard to whether any such claims
are based upon tort, equity, implied or express contract or discrimination of
any sort. Except as specifically provided herein, it is expressly understood and
agreed that this Release shall operate as a clear and unequivocal waiver by
Executive of any claim for accrued or unpaid wages, benefits or any other type
of payment.



--------------------------------------------------------------------------------

2. Executive expressly waives all rights afforded by any statute which limits
the effect of a release with respect to unknown claims. Executive understands
the significance of his release of unknown claims and his waiver of statutory
protection against a release of unknown claims.

3. Executive agrees that he will not be entitled to or accept any benefit from
any claim or proceeding within the scope of this Release that is filed or
instigated by him or on his behalf with any agency, court or other government
entity.

4. Executive further agrees and recognizes that he has permanently and
irrevocably severed his employment relationship with the Company, effective as
of the date hereof, that he shall not seek employment with the Company or any
affiliated entity at any time in the future, and that the Company has no
obligation to employ him in the future.

5. The parties agree and acknowledge that the Agreement, and the settlement and
termination of any asserted or unasserted claims against the Company and the
Company Parties pursuant to this Release, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by the Company or any of the Company Parties to
Executive. The parties further acknowledge and agree that this Release is not
intended to constitute a release of any claim by the Executive Parties for any
breach of the Agreement or this Release by the Company Parties after the date
hereof.

6. Executive certifies and acknowledges as follows:

(a) That he has read the terms of this Release, and that he understands its
terms and effects, including the fact that he has agreed to RELEASE AND FOREVER
DISCHARGE the Company and all Company Parties from any legal action or other
liability of any type related in any way to the matters released pursuant to
this Release other than as provided in the Agreement and in this Release;

(b) That he has signed this Release voluntarily and knowingly in exchange for
the consideration described herein, which he acknowledges is adequate and
satisfactory to him and which he acknowledges is in addition to any other
benefits to which he is otherwise entitled;

(c) That he has been and is hereby advised in writing to consult with an
attorney prior to signing this Release;

(d) That he does not waive rights or claims that may arise after the date this
Release is executed or those claims arising under the Agreement with respect to
payments and other rights due Executive on the date of, or during the period
following, the termination of his Employment;

(e) That the Company has provided him with adequate opportunity, including a
period of twenty-one (21) days from the initial receipt of this Release and all
other time periods required by applicable law, within which to consider this
Release (it being understood by Executive that Executive may execute this
Release less than 21 days from its receipt from the Company, but agrees that
such execution will represent his knowing waiver of such 21-day consideration
period), and he has been advised by the Company to consult with counsel in
respect thereof;



--------------------------------------------------------------------------------

(f) That he has seven (7) calendar days after signing this Release within which
to rescind the portion of this Release relating to Claims (as defined below)
arising under the ADEA or any other federal, state, or local law that requires
inclusion of such rescission right on any release of Claims arising under such
laws, in writing and delivered to the Company;

(g) That Executive shall not be entitled to any of the benefits specified in the
Agreement if Executive rescinds all or any portion of this Release; and

(h) That at no time prior to or contemporaneous with his execution of this
Release has he filed or caused or knowingly permitted the filing or maintenance,
in any state, federal or foreign court, or before any local, state, federal or
foreign administrative agency or other tribunal, any charge, claim or action of
any kind, nature and character whatsoever (“Claim”), known or unknown, suspected
or unsuspected, which he may now have or has ever had against the Company
Parties which is based in whole or in part on any matter referred to in
Section 1 above; and, subject to the Company’s performance under this Release,
to the maximum extent permitted by law, Executive is prohibited from filing or
maintaining, or causing or knowingly permitting the filing or maintaining, of
any such Claim in any such forum. Executive hereby grants the Company his
perpetual and irrevocable power of attorney with full right, power and authority
to take all actions necessary to dismiss or discharge any such Claim. Executive
further covenants and agrees that he will not encourage any person or entity,
including but not limited to any current or former employee, officer, director
or stockholder of the Company, to institute any Claim against the Company
Parties or any of them, and that except as expressly permitted by law or
administrative policy or as required by legally enforceable order he will not
aid or assist any such person or entity in prosecuting such Claim.

7. The Company (meaning, solely for this purpose, the Company’s directors and
executive officers and other individuals authorized to make official
communications on the Company’s behalf) will not disparage Executive or
Executive’s performance or otherwise take any action which could reasonably be
expected to adversely affect Executive’s personal or professional reputation.
Similarly, Executive will not disparage any Company Party or otherwise take any
action which could reasonably be expected to adversely affect the personal or
professional reputation of any Company Party.

8. Miscellaneous

(a) This Release and the Agreement, and any other documents expressly referenced
therein, constitute the complete and entire agreement and understanding of
Executive and the Company with respect to the subject matter hereof, and
supersedes in its entirety any and all prior understandings, commitments,
obligations and/or agreements, whether written or oral, with respect thereto; it
being understood and agreed that this Release and including the mutual
covenants, agreements, acknowledgments and affirmations contained herein, is
intended to constitute a complete settlement and resolution of all matters set
forth in Section 1 hereof.



--------------------------------------------------------------------------------

(b) The Company Parties are intended third-party beneficiaries of this Release,
and this Release may be enforced by each of them in accordance with the terms
hereof in respect of the rights granted to such Company Parties hereunder.
Except and to the extent set forth in the preceding two sentences, this Release
is not intended for the benefit of any Person other than the parties hereto, and
no such other person or entity shall be deemed to be a third party beneficiary
hereof. Without limiting the generality of the foregoing, it is not the
intention of the Company to establish any policy, procedure, course of dealing
or plan of general application for the benefit of or otherwise in respect of any
other employee, officer, director or stockholder, irrespective of any similarity
between any contract, agreement, commitment or understanding between the Company
and such other employee, officer, director or stockholder, on the one hand, and
any contract, agreement, commitment or understanding between the Company and
Executive, on the other hand, and irrespective of any similarity in facts or
circumstances involving such other employee, officer, director or stockholder,
on the one hand, and Executive, on the other hand.

(c) The invalidity or unenforceability of any provision of this Release shall
not affect the validity or enforceability of any other provision of this
Release, which shall otherwise remain in full force and effect.

(d) This Release may be executed in separate counterparts, each of which shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.

(e) The obligations of each of the Company and Executive hereunder shall be
binding upon their respective successors and assigns. The rights of each of the
Company and Executive and the rights of the Company Parties shall inure to the
benefit of, and be enforceable by, any of the Company’s, Executive’s and the
Company Parties’ respective successors and assigns. The Company may assign all
rights and obligations of this Release to any successor in interest to the
assets of the Company.

(f) No amendment to or waiver of this Release or any of its terms shall be
binding upon any party hereto unless consented to in writing by such party.

(g) ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS RELEASE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF
THE COMMONWEALTH OF PENNSYLVANIA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION HERETO OF THE LAWS OF ANY JURISDICTION OTHER THAN THE COMMONWEALTH
OF PENNSYLVANIA.

* * * * *



--------------------------------------------------------------------------------

Intending to be legally bound hereby, Executive and the Company have executed
this Release as of the date first written above.

 

KEYSTONE AUTOMOTIVE HOLDINGS, INC.

By:

 

 

Name:

 

Title:

 

READ CAREFULLY BEFORE SIGNING

I have read this Release and have been given adequate opportunity, including 21
days from my initial receipt of this Release, to review this Release and to
consult legal counsel prior to my signing of this Release. I understand that by
executing this Release I will relinquish certain rights or demands I may have
against the Company Parties or any of them.

 

 

Bryant P. Bynum

Witness:

 

 



--------------------------------------------------------------------------------

EXHIBIT B

Form of New Option Agreement



--------------------------------------------------------------------------------

OPTION AGREEMENT

This OPTION AGREEMENT (this “Agreement”) is made as of March 14, 2007, by and
between Keystone Automotive Holdings, Inc., a Delaware corporation (the
“Company”), and Bryant P. Bynum (the “Optionee”). Capitalized terms used in this
Agreement without definition herein shall have the meaning given to such terms
in the Plan (as defined below).

Pursuant to the Company’s 2003 Executive Stock Option Plan (the “Plan”), and in
exchange for Optionee’s provision of certain services to the Company pursuant to
the Separation Agreement (as defined below), the Company and Optionee desire to
enter into an agreement pursuant to which the Company will grant to Optionee
options to acquire 86,502 shares of the Company’s Class L Common Stock, par
value $.01 per share (the “Class L Common”), and 778,518 shares of the Company’s
Class A Common Stock, par value $.01 per share (the “Class A Common”, and
together with the Class L Common, the “Common Stock”). The options described
above are sometimes hereinafter referred to individually as an “Option” and
collectively as the “Options.” The Options granted hereunder are intended to
replace in their entirety the stock options granted to the Optionee pursuant to
the Option Agreement dated as of May 1 , 2004 by and between the Company and the
Optionee, which has been terminated by agreement of the parties.

The parties hereto agree as follows:

1. Stock Options.

(a) Option Grants. The Company hereby grants to Optionee, pursuant to the Plan,
Options to purchase (i) 86,502 shares of Class L Common (the “Class L Common
Options”) and (ii) 778,518 shares of Class A Common (the “Class A Common
Options”). The Class A Common Options shall have an exercise price per share of
$0.3889 per share (the “Class A Common Option Price”). The Class L Common
Options shall have an exercise price per share of $31.50 per share (the “Class L
Common Option Price”). The shares issued upon exercise of the Options are
referred to herein as the “Option Shares.” The number of Option Shares and each
Class A Common Option Price and Class L Common Option Price will be equitably
adjusted for any stock split, stock dividend, reclassification or
recapitalization of the Company which occurs subsequent to the date of this
Agreement.

(b) Exercisability. Notwithstanding any provision to the contrary in the Plan,
all Options granted hereunder may be exercised any time prior to their
expiration as set forth in Section 1(d) below.

(c) Securities Laws Restrictions. Optionee represents that when Optionee
exercises the Options he will be purchasing Option Shares for Optionee’s own
account and not on behalf of others. Optionee understands and acknowledges that
federal and state securities laws govern and restrict Optionee’s right to offer,
sell or otherwise dispose of any Option Shares unless Optionee’s offer, sale or
other disposition thereof is registered under the Securities Act of 1933, as
amended (the “1933 Act”), and state securities laws or, in the opinion of the
Company’s counsel, such offer, sale or other disposition is exempt from
registration thereunder. Optionee agrees that he will not offer, sell or
otherwise dispose of any Option Shares in any manner which would:

(i) require the Company to file any registration statement (or similar filing
under state law) with the Securities and Exchange Commission or to amend or
supplement any such filing or (ii) violate or cause the Company to violate the
1933 Act, the rules and regulations promulgated thereunder or any other state or
federal law. Optionee further understands that the certificates for any Option
Shares Optionee purchases will bear the legend set forth in Section 4 hereof or
such other legends as the Company deems necessary or desirable in connection
with the 1933 Act or other rules, regulations or laws.



--------------------------------------------------------------------------------

(d) Expiration. The Options will expire on May 1, 2014; provided, that all
unexercised Options shall automatically and immediately expire and cease to be
exercisable in the event that, prior to the exercise by Executive thereof, the
Executive:

(i) violates the terms of the Separation Agreement, dated as of March 14, 2007,
between the Optionee and Company (the “Separation Agreement”), and the Release
executed in connection therewith;

(ii) disparages the Company, its affiliates, subsidiaries, parents, joint
ventures, and its and their officers, directors, shareholders, members, managers
and employees, and its and their respective successors and assigns, heirs,
executors, and administrators (collectively, the “Company Parties”) or otherwise
takes any action which could reasonably be expected to adversely affect the
personal or professional reputation of any Company Party;

(iii) directly or indirectly owns any interest in, manages, controls,
participates in, consults with, renders services for, or in any manner engages
in any Competing Business within any geographical area in which the Company or
its Subsidiaries engage or plan to engage in such businesses; provided, that
(x) nothing herein shall prohibit Executive from being a passive owner of not
more than 2% of the outstanding stock of any class of a corporation which is
publicly traded, so long as Executive has no active participation in the
business of such corporation, and (y) for purposes of this clause (iii),
“Competing Business” means any business activity involving the wholesale
distribution of after market specialty automobile parts; or

(iv) directly or indirectly through another person or entity (x) induces or
attempts to induce any executive of the Company or any Subsidiary to leave the
employ of the Company or such Subsidiary, or in any way interferes with the
relationship between the Company or any Subsidiary and any executive thereof,
(y) hires any person who was an executive of the Company or any Subsidiary at
any time since the date that is three (3) months prior to the Separation Date or
(z) induces or attempts to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business with the Company or such Subsidiary, or in any way interferes
with the relationship between any such customer, supplier, licensee or business
relation and the Company or any Subsidiary.

(e) Rules and Procedures for Exercise. Any exercise of an Option must comply
with the terms and conditions respecting exercise set forth in the Plan.
Optionee must exercise Class A Common Options to acquire nine shares of Class A
Common for every one share of Class L Common acquired through the exercise of
Class L Common Options and Class L Common Options to acquire one share of Class
L Common for every nine shares of Class A Common acquired through the exercise
of Class A Common Options.



--------------------------------------------------------------------------------

(f) Non-Transferability of Option. The Options are personal to Optionee and are
not transferable by Optionee. Only Optionee or his estate or heirs is entitled
to exercise the Options.

(g) Class L Yield. The Company and Optionee acknowledge and agree that, for all
purposes (including for purposes of Section 4(b)(vii) of the Plan and pursuant
to the Company’s Amended and Restated Certificate of Incorporation (as amended
from time to time, the “Certificate of Incorporation”)), each share of Class L
Common issued upon exercise of a Class L Common Option shall have accrued and
unpaid “Yield” (as defined in the Certificate of Incorporation) as of the date
of exercise as if such share of Class L Common had been issued on October 30,
2003.

2. Restrictions on Transfer; Other Stockholders Agreement Provisions. Upon
exercise of any Option granted hereunder, Optionee, if not already a party
thereto, shall execute and deliver to the Company a counterpart to the
Stockholders Agreement in form and substance satisfactory to the Company
agreeing to be bound by the terms and conditions thereof. Optionee accepts,
acknowledges, and agrees that the Option Shares issued upon exercise of any
Options is subject to the terms and conditions of the Stockholders Agreement,
including the restrictions on transfer contained therein.

3. Additional Restrictions on Transfer.

(a) The certificates representing the Option Shares will bear the following
legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AND CERTAIN
OTHER AGREEMENTS SET FORTH IN AN OPTION AGREEMENT BETWEEN THE ISSUER (THE
“COMPANY”) AND A CERTAIN EMPLOYEE OF THE COMPANY DATED AS OF MARCH 3, 2006, A
COPY OF WHICH MAY BE OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S PRINCIPAL
PLACE OF BUSINESS WITHOUT CHARGE.”

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN TRANSFER
AND VOTING RESTRICTIONS PURSUANT TO A STOCKHOLDERS AGREEMENT DATED AS OF OCTOBER
30, 2003 AMONG THE COMPANY AND CERTAIN OF THE COMPANY’S STOCKHOLDERS, AS SUCH
AGREEMENT MAY BE AMENDED FROM TIME TO TIME. A COPY OF SUCH STOCKHOLDERS
AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF
UPON WRITTEN REQUEST.”



--------------------------------------------------------------------------------

(b) No holder of Option Shares may sell, transfer or dispose of any Option
Shares (except pursuant to an effective registration statement under the 1933
Act) without first delivering to the Company an opinion of counsel reasonably
acceptable in form and substance to the Company (which counsel shall be
reasonably acceptable to the Company) that registration under the 1933 Act is
not required in connection with such transfer.

4. Definition of Option Shares For all purposes of this Agreement, Option Shares
will continue to be Option Shares in the hands of any holder other than Optionee
(except for the Company or purchasers pursuant to an offering registered under
the 1933 Act or purchasers pursuant to a Rule 144 transaction (other than a Rule
144(k) transaction occurring prior to the time of a closing of a Public Offering
(as defined in the Stockholders Agreement)), and each such other holder of
Option Shares will succeed to all rights and obligations attributable to
Optionee as a holder of Option Shares hereunder. Option Shares will also include
shares of the Company’s capital stock issued with respect to shares of Option
Shares by way of a stock split, stock dividend or other recapitalization.

5. Notices. Any notice provided for in this Agreement must be in writing and
must be personally delivered, received by certified mail, return receipt
requested, or sent by guaranteed overnight delivery service, to the Investors at
the addresses indicated in the Company’s records and to the other recipients at
the address indicated below:

If to the Company, to:

Keystone Automotive Holdings, Inc.

44 Tunkhannock Avenue

Exeter, PA 18643

Attn: Chief Executive Officer

with a copy (which shall not constitute notice to the Company) to:

Kirkland & Ellis LLP

Citigroup Center

153 East 53rd Street

New York, NY 10022

Attention: Eunu Chun

If to Optionee, to:

Bryant P. Bynum

PO Box 32

Bear Creek, PA 18602

Facsimile:

with a copy (which shall not constitute notice to Optionee) to:

Schnader Harrison Segal & Lewis LLP

1600 Market Street, Suite 3600

Philadelphia, PA 19203

Attention: Nicholas N. Price

Facsimile: 215-972-7484



--------------------------------------------------------------------------------

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or mailed.

6. Representations and Warranties. In connection with the grant of the Options
hereunder, Optionee represents and warrants to the Company that:

(a) This Agreement constitutes the legal, valid and binding obligation of
Optionee, enforceable against Optionee in accordance with its terms, and the
execution, delivery and performance of this Agreement by Optionee does not and
will not conflict with, violate or cause a breach of any agreement, contract or
instrument to which Optionee is a party or any judgment, order or decree to
which Optionee is subject.

(b) As an inducement to the Company to grant the Options to Optionee, and as a
condition thereto, Optionee acknowledges and agrees that neither the grant of
the Options to Optionee nor any provision contained herein shall entitle
Optionee to remain or continue in the employment of the Company or its
Subsidiaries.

(c) The Company and Optionee acknowledge and agree that, except as otherwise
expressly provided in this Agreement, the issuance of the Options and the
issuance of any Option Shares upon the exercise of any of the Options is subject
to all of the terms and conditions contained in the Plan.

(d) Subject to any amounts required to be withheld by the Company, Optionee is
solely responsible for paying all taxes (including penalties and interest) in
connection with the grant or exercise of the Options.

7. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

8. Complete Agreement. This Agreement, the Plan and the Separation Agreement
embody the complete agreement and understanding among the parties and supersedes
and preempts any prior understandings, agreements or representations by or among
the parties, written or oral, which may have related to the subject matter
hereof in any way.

9. Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which will be deemed to be an
original and all of which taken together will constitute one and the same
agreement.



--------------------------------------------------------------------------------

10. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Optionee and the Company and their respective
successors and assigns, provided, that Optionee may not assign any of his rights
or obligations, except as expressly provided by the terms of this Agreement.

11. Governing Law. THE CORPORATE LAW OF THE STATE OF DELAWARE WILL GOVERN ALL
ISSUES CONCERNING THE RELATIVE RIGHTS OF THE COMPANY AND ITS STOCKHOLDERS. ALL
OTHER ISSUES CONCERNING THE ENFORCEABILITY, VALIDITY AND BINDING EFFECT OF THIS
AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

12. Remedies. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party hereto will have the right to injunctive relief, in addition to
all of its other rights and remedies at law or in equity, to enforce the
provisions of this Agreement.

13. Effect of Transfers in Violation of Agreement. The Company will not be
required (a) to transfer on its books any shares of Option Shares which have
been sold or transferred in violation of any of the provisions set forth in this
Agreement or (b) to treat as owner of such shares, to accord the right to vote
as such owner or to pay dividends to any transferee to whom such shares have
been transferred in violation of this Agreement.

14. Amendments and Waivers. Any provision of this Agreement may be amended or
waived only with the prior written consent of the Company and Optionee.

15. Keystone Automotive Holdings, Inc. 2003 Executive Stock Option Plan. Except
as otherwise expressly set forth in this Agreement, the grant of Options and
issuance of Option Shares hereunder is pursuant to, and subject to all the terms
and conditions of, the Plan, attached hereto as Exhibit A.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Option Agreement on the day
and year first above written.

 

KEYSTONE AUTOMOTIVE HOLDINGS, INC. By:  

/s/ W. L. Brady

Name:   W. L. Brady Title:   Vice President and Controller  

/s/ Bryant P. Bynum

  Bryant P. Bynum



--------------------------------------------------------------------------------

Exhibit A

Keystone Automotive Holdings, Inc. 2003 Executive Stock Option Plan

(see attached)



--------------------------------------------------------------------------------

Release

THIS RELEASE (this “Release”) is made as of this 14th day of March, 2007, by and
between Keystone Automotive Holdings, Inc., a Delaware corporation (the
“Company”), and Bryant P. Bynum (“Executive”).

PRELIMINARY RECITALS

A. Executive’s employment with the Company has terminated.

B. Executive and the Company are parties to a Separation Agreement, dated as of
March 14, 2007 (the “Agreement”).

AGREEMENT

In consideration of the payments due Executive under the Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Executive, intending to be legally bound, does hereby, on behalf of himself
and his agents, representatives, attorneys, assigns, heirs, executors and
administrators (collectively, the “Executive Parties”) REMISE, RELEASE AND
FOREVER DISCHARGE the Company, its affiliates, subsidiaries, parents, joint
ventures, and its and their officers, directors, shareholders, members, managers
and employees, and its and their respective successors and assigns, heirs,
executors, and administrators (collectively, the “Company Parties”) from all
causes of action, suits, debts, claims and demands whatsoever in law or in
equity, which Executive or any of the Executive Parties ever had, now has, or
hereafter may have, by reason of any matter, cause or thing whatsoever, from the
beginning of Executive’s initial dealings with the Company to the date of this
Release, and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to Executive’s employment
relationship with Company, the terms and conditions of that employment
relationship, and the termination of that employment relationship, including,
but not limited to, any claims arising under the Age Discrimination in
Employment Act, as amended, 29 U.S.C. § 621 et seq. (the “ADEA”), Title VII of
The Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil
Rights Act of 1966, 42 U.S.C. §1981, the Civil Rights Act of 1991, Pub. L.
No. 102-166, the Americans with Disabilities Act, 42 U.S.C. §12101 et seq., the
Age Discrimination in Employment Act, as amended, 29 U.S.C. §621 et seq., the
Fair Labor Standards Act, 29 U.S.C. §201 et seq., the National Labor Relations
Act, 29 U.S.C. §151 et seq., and any other claims under any federal, state or
local common law, statutory, or regulatory provision, now or hereafter
recognized, but not including such claims to payments and other rights provided
Executive under the Agreement. This Release is effective without regard to the
legal nature of the claims raised and without regard to whether any such claims
are based upon tort, equity, implied or express contract or discrimination of
any sort. Except as specifically provided herein, it is expressly understood and
agreed that this Release shall operate as a clear and unequivocal waiver by
Executive of any claim for accrued or unpaid wages, benefits or any other type
of payment.



--------------------------------------------------------------------------------

2. Executive expressly waives all rights afforded by any statute which limits
the effect of a release with respect to unknown claims. Executive understands
the significance of his release of unknown claims and his waiver of statutory
protection against a release of unknown claims.

3. Executive agrees that he will not be entitled to or accept any benefit from
any claim or proceeding within the scope of this Release that is filed or
instigated by him or on his behalf with any agency, court or other government
entity.

4. Executive further agrees and recognizes that he has permanently and
irrevocably severed his employment relationship with the Company, effective as
of the date hereof, that he shall not seek employment with the Company or any
affiliated entity at any time in the future, and that the Company has no
obligation to employ him in the future.

5. The parties agree and acknowledge that the Agreement, and the settlement and
termination of any asserted or unasserted claims against the Company and the
Company Parties pursuant to this Release, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by the Company or any of the Company Parties to
Executive. The parties further acknowledge and agree that this Release is not
intended to constitute a release of any claim by the Executive Parties for any
breach of the Agreement or this Release by the Company Parties after the date
hereof.

6. Executive certifies and acknowledges as follows:

(a) That he has read the terms of this Release, and that he understands its
terms and effects, including the fact that he has agreed to RELEASE AND FOREVER
DISCHARGE the Company and all Company Parties from any legal action or other
liability of any type related in any way to the matters released pursuant to
this Release other than as provided in the Agreement and in this Release;

(b) That he has signed this Release voluntarily and knowingly in exchange for
the consideration described herein, which he acknowledges is adequate and
satisfactory to him and which he acknowledges is in addition to any other
benefits to which he is otherwise entitled;

(c) That he has been and is hereby advised in writing to consult with an
attorney prior to signing this Release;

(d) That he does not waive rights or claims that may arise after the date this
Release is executed or those claims arising under the Agreement with respect to
payments and other rights due Executive on the date of, or during the period
following, the termination of his Employment;

(e) That the Company has provided him with adequate opportunity, including a
period of twenty-one (21) days from the initial receipt of this Release and all
other time periods required by applicable law, within which to consider this
Release (it being understood by Executive that Executive may execute this
Release less than 21 days from its receipt from the Company, but agrees that
such execution will represent his knowing waiver of such 21-day consideration
period), and he has been advised by the Company to consult with counsel in
respect thereof;



--------------------------------------------------------------------------------

(f) That he has seven (7) calendar days after signing this Release within which
to rescind the portion of this Release relating to Claims (as defined below)
arising under the ADEA or any other federal, state, or local law that requires
inclusion of such rescission right on any release of Claims arising under such
laws, in writing and delivered to the Company;

(g) That Executive shall not be entitled to any of the benefits specified in the
Agreement if Executive rescinds all or any portion of this Release; and

(h) That at no time prior to or contemporaneous with his execution of this
Release has he filed or caused or knowingly permitted the filing or maintenance,
in any state, federal or foreign court, or before any local, state, federal or
foreign administrative agency or other tribunal, any charge, claim or action of
any kind, nature and character whatsoever (“Claim”), known or unknown, suspected
or unsuspected, which he may now have or has ever had against the Company
Parties which is based in whole or in part on any matter referred to in
Section 1 above; and, subject to the Company’s performance under this Release,
to the maximum extent permitted by law, Executive is prohibited from filing or
maintaining, or causing or knowingly permitting the filing or maintaining, of
any such Claim in any such forum. Executive hereby grants the Company his
perpetual and irrevocable power of attorney with full right, power and authority
to take all actions necessary to dismiss or discharge any such Claim. Executive
further covenants and agrees that he will not encourage any person or entity,
including but not limited to any current or former employee, officer, director
or stockholder of the Company, to institute any Claim against the Company
Parties or any of them, and that except as expressly permitted by law or
administrative policy or as required by legally enforceable order he will not
aid or assist any such person or entity in prosecuting such Claim.

7. The Company (meaning, solely for this purpose, the Company’s directors and
executive officers and other individuals authorized to make official
communications on the Company’s behalf) will not disparage Executive or
Executive’s performance or otherwise take any action which could reasonably be
expected to adversely affect Executive’s personal or professional reputation.
Similarly, Executive will not disparage any Company Party or otherwise take any
action which could reasonably be expected to adversely affect the personal or
professional reputation of any Company Party.

8. Miscellaneous

(a) This Release and the Agreement, and any other documents expressly referenced
therein, constitute the complete and entire agreement and understanding of
Executive and the Company with respect to the subject matter hereof, and
supersedes in its entirety any and all prior understandings, commitments,
obligations and/or agreements, whether written or oral, with respect thereto; it
being understood and agreed that this Release and including the mutual
covenants, agreements, acknowledgments and affirmations contained herein, is
intended to constitute a complete settlement and resolution of all matters set
forth in Section 1 hereof.



--------------------------------------------------------------------------------

(b) The Company Parties are intended third-party beneficiaries of this Release,
and this Release may be enforced by each of them in accordance with the terms
hereof in respect of the rights granted to such Company Parties hereunder.
Except and to the extent set forth in the preceding two sentences, this Release
is not intended for the benefit of any Person other than the parties hereto, and
no such other person or entity shall be deemed to be a third party beneficiary
hereof. Without limiting the generality of the foregoing, it is not the
intention of the Company to establish any policy, procedure, course of dealing
or plan of general application for the benefit of or otherwise in respect of any
other employee, officer, director or stockholder, irrespective of any similarity
between any contract, agreement, commitment or understanding between the Company
and such other employee, officer, director or stockholder, on the one hand, and
any contract, agreement, commitment or understanding between the Company and
Executive, on the other hand, and irrespective of any similarity in facts or
circumstances involving such other employee, officer, director or stockholder,
on the one hand, and Executive, on the other hand.

(c) The invalidity or unenforceability of any provision of this Release shall
not affect the validity or enforceability of any other provision of this
Release, which shall otherwise remain in full force and effect.

(d) This Release may be executed in separate counterparts, each of which shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.

(e) The obligations of each of the Company and Executive hereunder shall be
binding upon their respective successors and assigns. The rights of each of the
Company and Executive and the rights of the Company Parties shall inure to the
benefit of, and be enforceable by, any of the Company’s, Executive’s and the
Company Parties’ respective successors and assigns. The Company may assign all
rights and obligations of this Release to any successor in interest to the
assets of the Company.

(f) No amendment to or waiver of this Release or any of its terms shall be
binding upon any party hereto unless consented to in writing by such party.

(g) ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS RELEASE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF
THE COMMONWEALTH OF PENNSYLVANIA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION HERETO OF THE LAWS OF ANY JURISDICTION OTHER THAN THE COMMONWEALTH
OF PENNSYLVANIA.

* * * * *



--------------------------------------------------------------------------------

Intending to be legally bound hereby, Executive and the Company have executed
this Release as of the date first written above.

 

KEYSTONE AUTOMOTIVE HOLDINGS, INC.

By:  

/s/ W. L. Brady

Name:   W. L. Brady Title:   Vice President and Controller

READ CAREFULLY BEFORE SIGNING

I have read this Release and have been given adequate opportunity, including 21
days from my initial receipt of this Release, to review this Release and to
consult legal counsel prior to my signing of this Release. I understand that by
executing this Release I will relinquish certain rights or demands I may have
against the Company Parties or any of them.

 

/s/ Bryant P. Bynum

Bryant P. Bynum

Witness:

 

/s/ Dawn L. Layaou